Citation Nr: 1212569	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-09-520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978, December 1980 to November 1985, and from July 1991 to January 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that reopened the Veteran's claim for service connection for bilateral hearing loss, and denied it on the merits.  

By rating decision dated March 1996, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  He was notified of this determination and of his right to appeal by a letter dated the following month, but a timely appeal was not received.  In March 2009, the Veteran sought to reopen his claim for service connection for bilateral hearing loss.

Although the July 2009 rating action reopened the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of service connection for bilateral hearing loss on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1996 rating decision denied service connection for bilateral hearing loss. 

2.  Evidence added to the claims file since the March 1996 rating decision is new, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The RO's decision of March 1996, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  Evidence received since the March 1996 rating decision, considered in conjunction with the record as a whole, is new and material, and the criteria to reopen the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.102, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the favorable finding with regard to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss, and the remand of the issue of service connection for this matter on the merits, no discussion of VCAA compliance is warranted at this time.


Analysis 

The Veteran seeks to reopen his claim of entitlement to service connection for bilateral hearing loss.  Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2011).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In the March 1996 rating decision, the RO denied the claim based on the Veteran not having a hearing loss disability under VA regulations.  See 38 C.F.R. § 3.385 (2011).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence associated with the claims file since the March 1996 rating decision include VA treatment records, the record of a July 2009 VA examination, and the Veteran's testimony before the undersigned.  In a July 2009 VA treatment record, a clinician provided a diagnosis of hearing loss, but it is not clear what audiometric testing was the basis of this diagnosis.  In the July 2009 VA examination, the audiometric testing did not reveal a hearing loss disability as defined in 38 C.F.R. § 3.385.  The claims file also contains an October 2009 VA treatment record that documents audiometric testing; this record shows a 45 decibel threshold at 4000 Hertz in the right ear with air testing.  This result provides evidence of a right ear hearing loss disability under 38 C.F.R. § 3.385.

Further, at the time of the Board hearing, the Veteran detailed difficulty in having his hearing loss disability accurately tested do to residuals of stroke.  In addition, the RO granted service connection for tinnitus in the July 2009 rating decision on appeal based, in part, on conceded acoustic trauma as a lance missile crewman in service.

Thus, there is new evidence of a hearing loss disability, at least in the right ear.  Further, there is evidence demonstrating the difficulty in accurately testing the level of the Veteran's hearing loss.  This evidence goes to the central question of whether the Veteran's has a hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385 (2011).  This evidence raises a reasonable possibility of substantiating the claim, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that new and material evidence has been received, and the claim for service connection for bilateral hearing loss is reopened.


ORDER

Since new and material evidence has been received, the claim for service connection for bilateral hearing loss is reopened, and the appeal, to this extent, is granted.


REMAND

Although the above decision of the Board reopened the claim for service connection for bilateral hearing loss, additional development of the record is required prior to appellate consideration of the reopened claim.  See 38 C.F.R. § 19.9 (2011).

As noted above, during the pendency of this appeal, the Veteran was provided a VA examination in July 2009.  Subsequently, the Veteran failed to report to another VA audiological examination.  See 38 C.F.R. § 3.655 (2011).  At the time of the Board hearing, the Veteran indicated that he did not have enough notice to make the necessary arrangements to attend the VA examination due to his inability to drive, and the record provides evidence that there was difficulty in notifying the Veteran of the VA examination.  In light of these circumstances, the Board remands to allow for the Veteran to be scheduled for an additional examination.  The examiner should take all appropriate steps to ensure an accurate testing of the Veteran's hearing loss in light of his residuals of stroke, to include aphasia.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA audiometric examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  All necessary tests should be performed.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss is related to service, to include noise exposure therein, and the hearing loss noted in service.  The rationale for any opinion should be set forth.  Any appropriate accommodations for the Veteran's aphasia should be considered.  The claims folder should be made available to the examiner in conjunction with the examination.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


